DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Manner of Making Amendments to Patent Applications
The status identifier for claim 2 should be “(Previously Presented)” and not “(Preciously Presented)”. See 37 C.F.R. 1.121(c) and MPEP 714(II)(C)(A). Appropriate correction is required.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:
The phrase “in ground” should be replaced with the term “in-ground” or “inground”.
Appropriate correction is required.

Claim Interpretation
Claims 1, 12, and 17 contain the limitation “annularly closed duct”, which is interpreted as an annularly closed groove on the base of the container, supported by Figs. 1-3.
	Regarding claims 1 and 13, the “variable” cross section of the bypass line could describe many different embodiments of a bypass line with obstructions or constrictions that could make the cross section of the bypass line variable. However, since the instant specification states that this variation means may be configured as a slider 36 (specification as filed, paragraph [0014]), it will be interpreted as the slider 36 (specification as filed, paragraph [0014]) and for example, a control valve (specification as filed, [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation).
Regarding claim 1, Kassen discloses a container for generating biogas (paragraph [0002]) comprising:
a cylindrical main portion (paragraph [0025]); 
a base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has an annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]);
the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), having an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having a cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section), a medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct having an outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), having an outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), and the vertical axis of the container (Fig. 3, vertical line through center of container).

an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) so as to admit medium (paragraph [0003] “sludge, other biodegradable products”) into the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) tangentially (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) to a vertical axis of the container (Fig. 3, vertical line through center of container).
when the medium (paragraph [0003] “sludge, other biodegradable products”) is supplied through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), an annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is generated; and,
when the medium (paragraph [0003] “sludge, other biodegradable products”) is discharged through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), the annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is reinforced.
Kassen does not disclose:
so as to discharge medium from the circulation duct tangentially to the vertical axis of the container;
a bypass line for connecting the outlet opening to the inlet opening, wherein the bypass line comprises a cross section that is variable.

In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 2) of claim 1, Boer discloses when the medium (top of pg. 5, “water-rich waste masses containing fermentable organic substances”) is supplied through the inlet opening (Figs. 1-2, element 5; or beginning of pg. 5 “nozzle”), an annular flow in the circulation duct is generated (Fig. 2, element “R” and bottom of pg. 5, “mix its contents by means of the supply flow”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 3) of claim 1, Boer discloses when the medium (top of pg. 5, “water-rich waste masses containing fermentable organic substances”) is discharged through the inlet opening (element 5, Figs. 1-2 or beginning of pg. 5 “nozzle 5”), the annular flow in the circulation duct is reinforced (Fig. 2, element “R” and bottom of pg. 5, “mix its contents by means of the supply flow”).

Regarding 4) of claim 1, Kirmair discloses discharging medium (paragraph [0086], “biomass” and Fig. 3, element 64 “discharge pipe”).
Regarding the phrase “from the circulation duct tangentially to the vertical axis of the container”, the discharge pipe of Kirmair (Fig. 3, element 64 “discharge pipe”) could be placed offset to the vertical axis of the container, resulting in a tangential discharge relative to the vertical axis of the container. This placement or position would be obvious, depending on how the circulating medium were intended to move within the container from an area of high fluid pressure to an area of low fluid pressure. MPEP § 2144.04(VI)(C).
In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the discharge line of modified Kassen with the discharge line of Kirmair in order to orient the discharge of the medium to be tangentially oriented relative to the vertical axis of the container; this would be advantageous if further piping in the container were needed instead of laying piping underground and underneath the container. The tangential discharge of medium would also be helpful if circulation were needed in the container, depending on the inlet placement. Examples of circulating medium can be shown in Kirmair (Figs. 1 and 4-5).
	Regarding 5) of claim 1, Frick discloses a bypass line (Figs. 1-5, element 20, paragraph [0012], or claims 12-13) for connecting the outlet opening (Figs. 1-5, pipe vertical from element 21, paragraph [0012], or claims 12-13) to the inlet opening (paragraph [0012], Figs. 1-5, element 
	In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the valve and piping schematic of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding claim 2, Kassen discloses that the base (Fig. 3, element 4; paragraphs [0011] and [0036]) has a planar central region (Fig. 3, element 4; paragraphs [0011] and [0036]) which is horizontally delimited by the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]).
Regarding claim 3, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), and an outlet opening (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]). Kassen also describes pumping fluid into the container (paragraph [0032]). 
Kassen does not disclose an inlet pump or an outlet pump.
Frick discloses an outlet pump (paragraph [0012], Figs. 1-5, element 19 “pump”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the outlet pump of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).

Also, regarding Kassen’s description of pumping into the container (Kassen, paragraph [0032]), it would have been obvious to one skilled in the art before the effective filing date that this pumping action be done by an inlet pump. This inlet pump would allow pumping action to occur to the bottom of the tank against hydrostatic forces.
	Regarding the limitation “an inlet pump for admitting medium into the circulation duct via the inlet opening and/or an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 1 above, further in view of Wanjihia (US 2016/0088788).
Regarding claim 4, arguably, Kassen discloses that the outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) is configured larger than the inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section).
	Assuming that Kassen does not fulfill the limitation above, Wanjihia discloses that the outlet cross section (paragraph [0012]) is configured larger (paragraph [0012]) than the inlet cross section (paragraph [0012]).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 1 above, further in view of Gong (CN 105925465) (machine translation) and Yan (CN 103289185) (machine translation).
	Regarding claim 5, Kassen discloses the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) and a central region (Fig. 3, element 4; paragraphs [0011] and [0036]).
	Kassen does not disclose a plastic material with a central region.
	Gong discloses a biogas slurry tank (abstract) made from a plastics material (paragraph [0009]) and a central region (Fig. 1 and paragraph [0016] “bottom of the pool”).

    PNG
    media_image1.png
    655
    727
    media_image1.png
    Greyscale

Annotated Fig. 1 (Gong)

	In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0016]).
	Modified Kassen does not disclose plastics material cast together. However, the limitation that the plastics material is cast together is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113.
arguendo, that the patentability of the container does depend on its method of production, Yan discloses casting together plastics material for creating a biogas digester (paragraphs [0002] and [0032]).
	In the analogous art of creating plastic biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the process of creating the plastic component of modified Kassen with the process of casting the plastic material together as in Yan in order to obtain a high-strength plastic reactor (Yan, paragraphs [0010] and [0050] to [0052]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 1 above, further in view of Gong (CN 105925465) (machine translation).
Regarding claim 6, Kassen discloses the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) and the vertical axis of the container (Fig. 3, vertical line through center of container).
Kassen does not disclose that a tapered portion, which is shaped conically, towards the base portion, is connected to the base portion in a direction of the vertical axis of the container.
Gong discloses that a tapered portion (Fig. 1 and paragraph [0016]), which is shaped conically (Fig. 1 and paragraph [0016]), towards the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”), is connected to the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”) in a direction of the vertical axis of the container (Fig. 1, inherent that there would be a vertical axis through the container).

Regarding claim 7, Kassen does not disclose that the tapered portion has plastics material walls.
Gong discloses that the tapered portion (Fig. 1 and paragraph [0016]) has plastics material walls (paragraph [0009]).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), and Gong (CN 105925465) (machine translation), as applied to claim 6, above, further in view of Legratiet (EP 0270459) (machine translation).
Regarding claim 8, Kassen does not disclose the tapered portion is introduced in ground in a film-lined earth basin.
Gong discloses the tapered portion (Fig. 1 and paragraph [0016]).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified 
Legratiet discloses that the installation is introduced in the ground (Fig. 1 and paragraph [0033]) in a film-lined earth basin (paragraph [0040]).
In the analogous art of installations that produce biogas, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the film-lined earth basin of Legratiet in order to be able to form the support for the base of the container via the ground.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation) as applied to claim 1 above, further in view of De Baere (US 2012/0064619).
Regarding claim 9, Kassen discloses a stirring system (paragraph [0026], “agitator”) for stirring medium (paragraph [0003] “sludge, other biodegradable products”) located in the container (paragraph [0002]).
	Assuming, arguendo, that the stirring system of Kassen does not meet the limitations of the instant claims, De Baere also discloses a stirring system (paragraph [0047]) for stirring medium (paragraph [0003]) located in the container (paragraph [0047]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).
claim 10, Kassen does not disclose that the stirring system comprises a lower opening, an upper opening and a pipeline.
De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9; paragraph [0045]), an upper opening (Fig. 1, element 6; paragraph [0047]) and a pipeline (Fig. 1, element 5; paragraph [0044]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 1, above, further in view of Legratiet (EP 0270459).
Regarding claim 11, Kassen discloses the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]).
Kassen does not disclose that the base portion is introduced in ground on top of a gravel bed.
Legratiet discloses that the installation is introduced in the ground (Fig. 1 and paragraph [0033]) on top of a gravel bed (paragraph [0037]).
In the analogous art of installations that produce biogas, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen .

Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), and Kirmair (EP 0158213) (machine translation) in view of De Baere (US 2012/0064619).
Regarding claim 12, Kassen discloses a container for generating biogas (paragraph [0002]) comprising:
a cylindrical main portion (paragraph [0025]); 
a base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has an annularly closed circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]);
the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), having an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having a cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section), a medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct having an outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), having an outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]); the vertical axis of the container (Fig. 3, vertical line through center of container); and a stirring 
Arguably, Kassen may disclose:
an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) so as to admit medium (paragraph [0003] “sludge, other biodegradable products”) into the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) tangentially (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) to a vertical axis of the container (Fig. 3, vertical line through center of container).
when the medium (paragraph [0003] “sludge, other biodegradable products”) is supplied through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), an annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is generated; and,
when the medium (paragraph [0003] “sludge, other biodegradable products”) is discharged through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), the annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is reinforced.
Kassen does not disclose:
so as to discharge medium from the circulation duct tangentially to the vertical axis of the container.

In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 2) of claim 12, Boer discloses when the medium (top of pg. 5, “water-rich waste masses containing fermentable organic substances”) is supplied through the inlet opening (Figs. 1-2, element 5; or beginning of pg. 5 “nozzle”), an annular flow in the circulation duct is generated (Fig. 2, element “R” and bottom of pg. 5, “mix its contents by means of the supply flow”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 3) of claim 12, Boer discloses when the medium (top of pg. 5, “water-rich waste masses containing fermentable organic substances”) is discharged through the inlet opening (element 5, Figs. 1-2 or beginning of pg. 5 “nozzle 5”), the annular flow in the circulation duct is reinforced (Fig. 2, element “R” and bottom of pg. 5, “mix its contents by means of the supply flow”).

Regarding 4) of claim 12, Kirmair discloses discharging medium (paragraph [0086], “biomass” and Fig. 3, element 64 “discharge pipe”).
Regarding the phrase “from the circulation duct tangentially to the vertical axis of the container”, the discharge pipe of Kirmair (Fig. 3, element 64 “discharge pipe”) could be placed offset to the vertical axis of the container, resulting in a tangential discharge relative to the vertical axis of the container. This placement or position would be obvious, depending on how the circulating medium were intended to move within the container from an area of high fluid pressure to an area of low fluid pressure. MPEP § 2144.04(VI)(C).
In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the discharge line of modified Kassen with the discharge line of Kirmair in order to orient the discharge of the medium to be tangentially oriented relative to the vertical axis of the container; this would be advantageous if further piping in the container were needed instead of laying piping underground and underneath the container. The tangential discharge of medium would also be helpful if circulation were needed in the container, depending on the inlet placement. Examples of circulating medium can be shown in Kirmair (Figs. 1 and 4-5).
Assuming, arguendo, that the stirring system of Kassen does not meet the limitations of the instant claims, De Baere also discloses a stirring system (paragraph [0047]) for stirring medium (paragraph [0003]) located in the container (paragraph [0047]).

	Regarding claim 14, Kassen discloses that the base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) has a planar central region (Fig. 3, element 4; paragraphs [0011] and [0036]) which is horizontally delimited by the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]).
	Regarding claim 16, Kassen does not disclose that the stirring system comprises a lower opening, an upper opening and a pipeline.
De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9; paragraph [0045]), an upper opening (Fig. 1, element 6; paragraph [0047]) and a pipeline (Fig. 1, element 5; paragraph [0044]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), and Kirmair (EP 0158213) (machine translation), and De Baere (US 2012/0064619) as applied to claim 12 above, further in view of Frick (EP 0046442) (machine translation).
Regarding claim 13, Kassen discloses the outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]) and the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]).
Kassen does not disclose a bypass line comprising a cross section that is variable.
Frick discloses a bypass line (Figs. 1-5, element 20, paragraph [0012], or claims 12-13) for connecting the outlet opening (Figs. 1-5, pipe vertical from element 21, paragraph [0012], or claims 12-13) to the inlet opening (paragraph [0012], Figs. 1-5, element 19 “pump” would have an opening, paragraph [0012], or claims 12-13), wherein the bypass line comprises a cross section that is variable (Figs. 1-5, element 21 “multi-way valve”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the valve and piping schematic of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding claim 15, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), and an outlet opening (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]). Kassen also describes pumping fluid into the container (paragraph [0032]).
Kassen does not disclose an inlet pump or an outlet pump.
Frick discloses an outlet pump (paragraph [0012], Figs. 1-5, element 19 “pump”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the outlet 
Regarding the limitation “an inlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). 
Also, regarding Kassen’s description of pumping into the container (Kassen, paragraph [0032]), it would have been obvious to one skilled in the art before the effective filing date that this pumping action be done by an inlet pump. This inlet pump would allow pumping action to occur to the bottom of the tank against hydrostatic forces.
	Regarding the limitation “an inlet pump for admitting medium into the circulation duct via the inlet opening and/or an outlet pump for discharging medium from the circulation duct via the outlet opening”, it would have been obvious to one skilled in the art before the effective filing date to modify the pump to pump medium into the circulation duct or to discharge medium from the circulation duct in order to move the medium into and out of the fermenter.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation).
Regarding claim 17, Kassen discloses a container for generating biogas (paragraph [0002]) comprising:
a cylindrical main portion (paragraph [0025]); 
a base portion (Fig. 3, element 4; paragraphs [0011] and [0036]) arranged below the cylindrical main portion (paragraph [0025]), characterized in that the base portion (Fig. 3, 
the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), having an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having a cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section), a medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct having an outlet opening (Fig. 2, 4, element 9; paragraphs [0034]-[0035]), having an outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) so as to discharge medium (paragraph [0003] “sludge, other biodegradable products”) from the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]); the vertical axis of the container (Fig. 3, vertical line through center of container); and the medium (paragraph [0003] “sludge, other biodegradable products”), the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]), the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), and an outlet opening (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]). Kassen also describes pumping fluid into the container (paragraph [0032]).
Arguably, Kassen may disclose:
an inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) having an inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]) so as to admit medium (paragraph [0003] “sludge, other biodegradable products”) into the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) tangentially
when the medium (paragraph [0003] “sludge, other biodegradable products”) is supplied through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), an annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is generated; and,
when the medium (paragraph [0003] “sludge, other biodegradable products”) is discharged through the inlet opening (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]), the annular flow (inherent in an annular circulation duct of Kassen; and paragraph [0034]) in the circulation duct (Figs. 2-3 and 5, element 18; paragraphs [0032] and [0035]-[0036]) is reinforced.
Kassen does not disclose:
so as to discharge medium from the circulation duct tangentially to the vertical axis of the container; and,
an inlet pump or an outlet pump.
Regarding 1) of claim 17, Boer discloses an inlet opening (Figs. 1-2, element 5; or beginning of pg. 5 “nozzle 5”) having an inlet cross section (inherent that an opening has a cross-sectional area), so as to admit medium (middle of pg. 4 “feeding inoculum”) into the circulation duct tangentially to a vertical axis (beginning of pg. 5 “tangential direction” or Fig. 2) of the container (Fig. 2, element 1 “tank”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.

In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 3) of claim 17, Boer discloses when the medium (top of pg. 5, “water-rich waste masses containing fermentable organic substances”) is discharged through the inlet opening (element 5, Figs. 1-2 or beginning of pg. 5 “nozzle 5”), the annular flow in the circulation duct is reinforced (Fig. 2, element “R” and bottom of pg. 5, “mix its contents by means of the supply flow”).
In the analogous art of fermentation reactors, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet opening of Kassen with the inlet opening of Boer in order to promote tangential flow within the circulation duct and cause mixing to occur.
Regarding 4) of claim 17, Kirmair discloses discharging medium (paragraph [0086], “biomass” and Fig. 3, element 64 “discharge pipe”).
Regarding the phrase “from the circulation duct tangentially to the vertical axis of the container”, the discharge pipe of Kirmair (Fig. 3, element 64 “discharge pipe”) could be placed offset to the vertical axis of the container, resulting in a tangential discharge relative to the 
In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the discharge line of modified Kassen with the discharge line of Kirmair in order to orient the discharge of the medium to be tangentially oriented relative to the vertical axis of the container; this would be advantageous if further piping in the container were needed instead of laying piping underground and underneath the container. The tangential discharge of medium would also be helpful if circulation were needed in the container, depending on the inlet placement. Examples of circulating medium can be shown in Kirmair (Figs. 1 and 4-5).
As to 5) of claim 17, Frick discloses an outlet pump (paragraph [0012], Figs. 1-5, element 19 “pump”, paragraph [0012], or claims 12-13).
In the analogous art of fermentation chambers, it would have been obvious to one skilled in the art before the effective filing date to modify the piping of modified Kassen with the outlet pump of Frick in order to be able to either circulate medium within the container or be routed to the outside (Frick, claims 12-13).
Regarding the limitation “an inlet pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). 
Also, regarding Kassen’s description of pumping into the container (Kassen, paragraph [0032]), it would have been obvious to one skilled in the art before the effective filing date that this pumping action be done by an inlet pump. This inlet pump would allow pumping action to occur to the bottom of the tank against hydrostatic forces.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation), as applied to claim 17 above, further in view of De Baere (US 2012/0064619).
Regarding claim 18, Kassen discloses the medium (paragraph [0003] “sludge, other biodegradable products”) and the container (paragraph [0002]); and a stirring system (paragraph [0026], “agitator”) for stirring medium (paragraph [0003] “sludge, other biodegradable products”) located in the container (paragraph [0002]).
Kassen does not disclose that the stirring system comprises a lower opening, an upper opening and a pipeline.
De Baere discloses that the stirring system (paragraph [0047]) comprises a lower opening (Fig. 1, element 9; paragraph [0045]), an upper opening (Fig. 1, element 6; paragraph [0047]) and a pipeline (Fig. 1, element 5; paragraph [0044]).
	In the analogous art of fermentation tanks, it would have been obvious to one skilled in the art before the effective filing date to modify the container of modified Kassen with the stirring mechanism of De Baere in order to mix freshly supplied organic material with discharged, partly fermented material (De Baere, paragraph [0047]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation) as applied to claim 17 above, further in view of Gong (CN 105925465).
Regarding claim 19, Kassen does not disclose that a tapered portion, which is shaped conically towards the base portion, is connected to the base portion in a direction of the vertical axis of the container.
Gong discloses that a tapered portion (Fig. 1 and paragraph [0016]), which is shaped conically (Fig. 1 and paragraph [0016]) towards the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”), is connected to the base portion (Fig. 1 and paragraph [0016] “bottom of the pool”) in a direction of the vertical axis of the container (Fig. 1, inherent that there would be a vertical axis through the container).
In the analogous art of biogas digesters, it would have been obvious to one skilled in the art before the effective filing date to modify the circulation duct and central region of modified Kassen with the plastic material of Gong in order to have the sediment slide down to settle in the middle for storage (Gong, paragraph [0009]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kassen (DE 10223866) (machine translation) in view of Boer (NL 8001072) (machine translation), Kirmair (EP 0158213) (machine translation), and Frick (EP 0046442) (machine translation) as applied to claim 17 above, further in view of Wanjihia (US 2016/0088788).
claim 20, arguably, Kassen discloses that the outlet cross section (Fig. 2, 4, and 6, element 9; paragraphs [0034]-[0035]) is configured larger than the inlet cross section (Figs. 4-5, elements 21-22 or paragraphs [0032]-[0034]; also, inherent that the inlet opening would have a cross section).
	Assuming that Kassen does not fulfill the limitation above, Wanjihia discloses that the outlet cross section (paragraph [0012]) is configured larger (paragraph [0012]) than the inlet cross section (paragraph [0012]).
	In the analogous art of biogas-producing containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sizes of the inlet and outlet of modified Kassen with the larger outlet and smaller inlet sizes of Wanjihia in order to not have the apparatus blocked by solids at the slurry outlet (Wanjihia, paragraph [0071]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Csepregi (HU 196344) – This invention is a two-phase sludge reactor with tangential feeds.
Jianguang (CN 102139955) – This invention is a multistage recirculation reactor for anaerobic sludge.
Gantefort (US 2009/0305376) – This invention is a fermenter for producing biogas.

Response to Arguments
Applicant’s arguments filed on December 20, 2021 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection. While the new grounds of 

	Regarding newly cited inlets (Kassen, Figs. 2-3 and 5, elements 21, 22), the inlets may not be pointing downwardly, but pointing tangentially to the circulation duct, as seen in the cross-sectional view of the inlet (Kassen, Fig. 5, elements 25 and 27). Nevertheless, and without conceding this point, new references Boer and Kirmair have been applied for the completeness of the rejection.

	Upon reconsideration of the Kassen reference, it is arguably true that the outlet cross section is configured larger than the inlet cross section. The Examiner does not know if the drawings of Kassen are to scale or not, but it is assumed that they are accurate drawings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799